Exhibit 10.11

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered
into as of the 15th day of December, 2014, by and between KRG PLEASANT PRAIRIE
RIDGE, LLC, a Delaware limited liability company (“Assignor”), and IREIT
PLEASANT PRAIRIE RIDGE, L.L.C., a Delaware limited liability company
(“Assignee”). Reference is hereby made to that certain Purchase and Sale
Agreement, dated September 16, 2014, by and among Assignor, certain affiliates
of Assignor, and Inland Real Estate Income Trust, Inc., a Maryland corporation,
as predecessor-in-interest to Assignee (the “Agreement”). Capitalized terms used
herein but not defined herein shall have the meaning ascribed to them in the
Agreement.

 

1.               Property. The “Property” means the real property located in
Pleasant Prairie, Wisconsin, commonly known as the Shoppes at Prairie Ridge, and
more particularly described in Exhibit A attached hereto and incorporated
herein.

2. Assigned Contracts. “Assigned Contracts” means those maintenance, supply,
service and other agreements relating to the Property that are described in
Exhibit B attached to this Assignment.

3. Intangible Property. The “Intangible Property” shall have the same definition
ascribed to it in the Agreement.

4. Warranties and Permits. “Warranties and Permits” shall mean, to the extent
assignable, all of Assignor's right, title and interest in all warranties and
permits applicable to the Property or any improvement or personal property
located thereon.

5. Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Assigned Contracts, Intangible Property and Warranties
and Permits.

6. Assumption. Assignee hereby assumes the covenants, agreements and obligations
of Assignor under the Assigned Contracts, Intangible Property and Warranties and
Permits as of the date of this Assignment. Assignee hereby assumes the
covenants, agreements and obligations of Assignor under the Assigned Contracts
which are applicable to the period, and required to be performed, from and after
the date of this Assignment, but not otherwise. Assignor shall remain liable for
all covenants, agreements and obligations under the Assigned Contracts and all
other contracts related to the Property for the period commencing July 1, 2014
and ending on the date of this Assignment. Assignor and/or Assignee may
introduce a copy of this Agreement in any dispute, litigation or other
proceeding involving a third party and any of the Assigned Contracts or other
such contracts and, in such event, this Agreement shall be deemed to be
conclusive proof of the parties’ respective liabilities under and with respect
to the Assigned Contracts and such other contracts.

 

 

 

 

7. Attorneys’ Fees. If any action, suit, arbitration or other proceeding is
instituted by any party to this Assignment for the purpose of interpreting any
of the terms hereof or to prevent or remedy a default hereunder by any other
party, the prevailing party shall be reimbursed by the non-prevailing party for
all of such prevailing party’s reasonable attorneys’ fees incurred in each and
every such action, suit, arbitration or other proceeding, including any and all
appeals or petitions therefrom. As used in this paragraph, attorneys’ fees shall
be deemed to mean the reasonable, actual costs of any legal services actually
performed in connection with the matters involved, calculated on the basis of
the usual fee charged by the attorney and any paralegals and legal staff
performing such service.

8. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

9. Limited Liability. By accepting this Assignment, but subject to Section 8(e)
of the Agreement, Assignee agrees that it will look only to the proceeds of the
Property for the performance or liability for nonperformance of any and all
obligations of Assignor hereunder, it being expressly understood and agreed that
no constituent member, manager or partner in or agent of Assignor, nor any
advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant, representative or agent of any corporation or trust that is or
becomes a constituent member in Assignor shall have any personal liability,
directly or indirectly, under or in connection with this Assignment, or any
amendment or amendments hereto made at any time or times, heretofore or
hereafter, and Assignee and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to the proceeds of the
Property for the payment of any claim or for any performance, and Assignee, on
behalf of itself and its successors and assigns, hereby waives any and all such
personal liability. This Section 9 is subject to, and not in limitation of, the
limitations on liability provided in Section 8(e) of the Agreement.

10. Counterparts. This Assignment may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

  ASSIGNOR: `        

KRG PLEASANT PRAIRIE RIDGE, LLC,

a Delaware limited liability company

          By:   /s/ Daniel R. Sink      

Daniel R. Sink, Executive Vice President

and Chief Financial Officer

          ASSIGNEE:          

IREIT PLEASANT PRAIRIE RIDGE, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

            By: /s/ David Z. Lichterman             Name: David Z. Lichterman  
          Title: Vice President

 

 

 

 

Exhibit A

 

Legal Description

 

PARCEL I:

Lot 1 of Certified Survey Map No. 2603, recorded on November 9, 2007, as
Document No. 1539382, being a redivision of Lot 1 and Lot 2 of Certified Survey
Map No. 2602, being a part of the Northwest 1/4 of Section 8, Town 1 North,
Range 22 East, in the Village of Pleasant Prairie, County of Kenosha, State of
Wisconsin.

PARCEL II:

Lot 3 of Certified Survey Map No. 2603, recorded on November 9, 2007, as
Document No. 1539382, being a redivision of Lot 1 and Lot 2 of Certified Survey
Map No. 2602, being a part of the Northwest 1/4 of Section 8, Town 1 North,
Range 22 East, in the Village of Pleasant Prairie, County of Kenosha, State of
Wisconsin.

PARCEL III:

Lot 4 of Certified Survey Map No. 2603, recorded on November 9, 2007, as
Document No. 1539382, being a redivision of Lot 1 and Lot 2 of Certified Survey
Map No. 2602, being a part of the Northwest 1/4 of Section 8, Town 1 North,
Range 22 East, in the Village of Pleasant Prairie, County of Kenosha, State of
Wisconsin.

 

 

 

Exhibit B

 

Assigned Contracts

 

 1. Service Agreement, dated as of December 9, 2011, by and between Waste
    Management of Illinois, Inc., and Inland Diversified Pleasant Prairie Ridge,
    LLC.
 2. Service Agreement, dated as of January 3, 2012, by and between Waste
    Management of Illinois, Inc., and Inland Diversified Pleasant Prairie Ridge,
    LLC.
 3. Shopping Center Service Agreement, dated as of November 7, 2014, by and
    between The Bristol Group, LLC, and KRG Management, LLC.

 

